IN THE UNITED STATES COURT OF APPEALS Court of Appeals
                                            United States
                    FOR THE FIFTH CIRCUIT            Fifth Circuit

                                                  FILED
                                                                                April 30, 2009
                                     No. 08-10078
                                                                           Charles R. Fulbruge III
                                  Conference Calendar
                                                                                   Clerk


UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

GERROD TRAVOR ROBINSON

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 7:07-CR-7-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Gerrod Travor Robinson has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Although Robinson was granted an extension
of time in which to file a response, he has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
The record is insufficiently developed to allow consideration at this time of
counsel’s claim of ineffective assistance of counsel; such a claim generally

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-10078

“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the merits
of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.
2006) (internal quotation marks and citation omitted). Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                        2